      Case 4:20-cv-05069-SAB      ECF No. 15    filed 10/06/20   PageID.58 Page 1 of 3



 1
 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT

 3                                                                 EASTERN DISTRICT OF WASHINGTON




 4                                                                  Oct 06, 2020
                                                                        SEAN F. MCAVOY, CLERK
 5
 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 ADEN SEAN MULLEN,                                4:20-CV-05069-SAB
11                        Plaintiff,
12        v.                                        ORDER DISMISSING
13 WASHINGTON STATE DOC,                            COMPLAINT
14 WASHINGTON STATE
15 PENITENTIARY, DON HOLBROOK,
16 THURSTON COUNTY SUPERIOR
17 COURT, KELLY WALKER, R.
18 RANDOLPH and COUNSELOR HILL,
19                        Defendants.
20
21        By Order filed July 28, 2020, the Court advised Plaintiff of the deficiencies
22 of his complaint and provided him with an opportunity to voluntarily dismiss
23 within sixty (60) days. ECF No. 12. Plaintiff, a prisoner at the Washington State
24 Penitentiary (“WSP”), is proceeding pro se and in forma pauperis; Defendants
25 have not been served.
26        In the Order, the Court found that Plaintiff’s civil rights action is subject to
27 dismissal as the relief Plaintiff seeks sounds in habeas. ECF No. 12 at 5. Although
28 granted the opportunity to do so, Plaintiff has not filed a Motion to Voluntarily

     ORDER DISMISSING COMPLAINT -- 1
        Case 4:20-cv-05069-SAB   ECF No. 15    filed 10/06/20   PageID.59 Page 2 of 3



 1 Dismiss and a separate Affidavit (or declaration under penalty of Perjury) and
 2 Motion to waive collection of the remaining balance of the filing fee. The Court
 3 had cautioned Plaintiff that the failure to file these documents within sixty (60)
 4 days of the date of the Order would result in the dismissal of this action and the
 5 continuing obligation to pay the full filing fee of $350.00. Id. at 5–6.
 6         For the reasons set forth above and in the Order Granting Opportunity to
 7 Voluntarily Dismiss Complaint, ECF No. 12, the Complaint is subject to dismissal
 8 for failure to state a claim upon which relief may be granted. 28 U.S.C. §§
 9 1915(e)(2) and 1915A(b)(1).
10         Accordingly, IT IS HEREBY ORDERED:
11         1. The Complaint, ECF No. 1, is DISMISSED without prejudice for
12            failure to state a claim upon which relief may be granted. 28 U.S.C. §§
13            1915(e)(2) and 1915A(b)(1).
14         2. Based on the Court’s reading of Washington v. Los Angeles Cty. Sheriff’s
15            Dep’t, 833 F.3d 1048 (9th Cir. 2016), this dismissal will NOT count as a
16            “strike” under 28 U.S.C. § 1915(g).
17         3. The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE
18            this file.
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING COMPLAINT -- 2
      Case 4:20-cv-05069-SAB    ECF No. 15   filed 10/06/20   PageID.60 Page 3 of 3



1        4. The Court certifies that any appeal of this dismissal would not be taken in
2            good faith.
3        IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
4 provide copies of this Order and the Judgment to Plaintiff at his last known
5 address.
6        DATED this 6th day of October 2020.
7
8
9
10
11                                    Stanley A. Bastian
12                                United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING COMPLAINT -- 3
